          Case 1:21-cv-10656-DLC Document 3 Filed 05/10/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


 KEITH AUSTIN,                                               Civil Action No. 21-cv-10656-DLC

                  Petitioner,

                  v.
                                                                           ORDER
 UNITED STATES OF AMERICA,

                  Respondent.


CABELL, Magistrate Judge

       On April 20, 2021, the Court received for filing a pro se motion from Keith Austin

(“Austin” or “the petitioner”), who is in custody at FMC Devens. (D. 1). Austin seeks a

hearing pursuant to 18 U.S.C. § 4247 and appointment of counsel pursuant to 18 U.S.C. §

3006A. Id. In his one-page motion, Austin seeks to have this court “lift a mental health

commitment.” Id. This action was randomly assigned to the undersigned Magistrate Judge

pursuant to the District Court’s Program for Random Assignment of Civil Cases to Magistrate

Judges. (D. 2).

       When a person is committed pursuant to 18 U.S.C. §§ 4241(e), 4244, 4245, 4246, 4248

or 4243(f), and challenges his continued confinement under one of these statutes, he “... may, at

any time during [the] confinement, file with the court that ordered the commitment a motion for

a hearing to determine whether the person should be discharged ...” 18 U.S.C. § 4247(h).

       Here, the Court is unable to discern from Austin’s one-page motion the identity of the

court that ordered his commitment or the statutory basis for his commitment. A search of this

court’s records indicates that the instant action is the only action to which Austin is a party in the
            Case 1:21-cv-10656-DLC Document 3 Filed 05/10/21 Page 2 of 2




District of Massachusetts. Austin failed to submit any evidence to suggest that this court has

jurisdiction over his claim.

       Because the proper venue for a motion seeking a discharge hearing under § 4247(h)

would be with the court that ordered Austin’s commitment, the court will direct Austin to file a

supplemental statement that provides this court with facts concerning his civil commitment.

       Based on the foregoing, it is hereby Ordered that:

       1.      The petitioner shall file, within 35 days of the date of this Order, a statement that

identifies the statutory basis for his commitment and the court that ordered his commitment.

       2.      The Clerk shall serve a copy of this order on the United States Attorney for the

District of Massachusetts, and said United States Attorney is invited, but not required, to provide

a status report concerning petitioner’s commitment, under seal if necessary.

       3.      Failure of the petitioner to timely comply may result in dismissal of this action.

       So ordered.

                                            /s/Donald L. Cabell
                                            DONALD L. CABELL, U.S.M.J.
DATED: May 10, 2021




                                                 2
